DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.
Claims 1-10 and 13-20 are currently pending and have been examined.
Claims 11-12 are cancelled.
Claims 1, 3 and 17 are amended.
Claims 18-20 are newly added.
Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19 recites “second expansion value” in line 3 and should be –second expansion valve--.  Appropriate correction is required.

  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the chiller" on page 7, in line 17.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Patent Application Publication No. 2014/0069123) hereinafter “Kim” in view of Wang et al. (U.S. Patent Application Publication No. 2012/0227431) hereinafter “Wang,” and further in view of Kim et al. (U.S. Patent Application Publication No. 2014/0360703) hereinafter “Kim-703.”
Regarding Claim 1, Kim discloses:
A heat pump system (100, see Figs 1-4) for a vehicle, comprising: 
a compressor (161) mounted on a refrigerant circulation circuit (R.L) for compressing and discharging refrigerant; 
an internal heat exchanger (153) mounted inside an air-conditioning 
case (151) for exchanging heat between the air inside the air-conditioning 
case (151) and the refrigerant discharged from the compressor (161, see Fig 2); 
an evaporator (157) mounted inside the air-conditioning case (151) for exchanging heat between the air inside the air-conditioning case (151) and the refrigerant supplied to the compressor (161, see Fig 3); 
an external heat exchanger (131) mounted outside of the air-conditioning 
case (151) for exchanging heat between the refrigerant circulating through the refrigerant circulation circuit (R.L.) and the outdoor air; 
a coolant circulation circuit (C.L.) configured to circulate (capable of circulating) coolant toward electronic components (112) of the vehicle to cool the electronic components (112); and 
a refrigerant-coolant heat exchanger (130) installed between the internal heat exchanger (153) and external heat exchanger (131), and configured to exchange (capable of exchanging) heat between the refrigerant flowing through the refrigerant circulation circuit (R.L.) and the coolant flowing through the coolant circulation circuit (C.L., see Fig 2); 
wherein the coolant circulation circuit (C.L., see Fig 2) comprises a first coolant circulation circuit (C.L.) which is configured to circulate (capable of circulating) the coolant by the electronic components (112) and the refrigerant-coolant heat exchanger (130), and wherein the coolant is configured to 
flow (capable of flowing) through the first coolant circuit (C.L.) in the air-conditioning mode (see Fig 3), 
wherein a radiator (115) is mounted along the first coolant circulation circuit (C.L.) to cool the coolant circulating through the first coolant circulation circuit (C.L.); wherein the refrigerant-coolant heat exchanger (130) is mounted inside the radiator (130 may be integrally formed at the inside of radiator 115; paragraph 60); 
and wherein waste heat of the electronic components (112) exchanges heat with the refrigerant that has not yet passed through the external heat exchanger in the refrigerant coolant heat exchanger (130) in the air-conditioning mode (see Fig. 3). 
Kim teaches the invention as described above including a coolant circulation circuit with a refrigerant-coolant heat exchanger and a radiator mounted to the circuit,  but fails to explicit teach the coolant circulation circuit comprises a second coolant circulation circuit which is configured to circulate (capable of circulating) the coolant by the electronic components and a chiller, and wherein the coolant is configured to flow (capable of flowing) through the second coolant circulation circuit in a heat pump mode; and wherein waste heat of the electronic components exchanges heat with the refrigerant that has not yet passed through the compressor in the chiller in the heat pump mode.
In the same field of endeavor of heat pump systems for a vehicle, Wang teaches that is known in the art (see Figs 2-3, paragraph [0023]-[0024] of Wang) for a heat pump system (see Figs 2-3) having a coolant circulation circuit (W, W1) to include a first coolant circulation circuit (W) and a second coolant circulation circuit (W1), wherein the second coolant circulation circuit circulates the coolant by the electronic components (200) and a chiller (180), and wherein the coolant is flows through the second coolant circulation circuit (W1) in a heat pump mode (see Fig 3); and wherein waste heat of the electronic components (200) exchanges heat with the refrigerant (refrigerant passing through 181a) that has not yet passed through the compressor (100) in the chiller (180) in the heat pump mode (Fig. 3) so that vehicle electric devices may be cooled by cooling water, and waste heat of the electric devices can be collected and supplied to the refrigerant (see paragraphs [0110]-[0113] of Wang), thereby increasing the efficiency of the heat pump system.
Based on the teachings of Wang, it is known in the field of endeavor of heat pump systems including a coolant circulation circuit, to include multiple coolant circulation circuits and a chiller.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, to incorporate the teachings of Wang, by including a multiple coolant circulation circuits and a chiller to have waste heat of the electronic components exchange heat with the refrigerant that has not yet passed through the compressor in the chiller in the heat pump mode, thereby increasing the cooling and heating efficiency of the overall heat pump system.
Alternatively, if Applicant is not convinced Kim in view of Wang teaches the heat pump system, wherein the refrigerant-coolant heat exchanger is mounted inside the radiator, however, in the same field of endeavor of cooling systems for a vehicle, Kim-703 teaches that it is known in the art (see Figs 1-2, paragraph [0013] of Kim-703) to mount a refrigerant-coolant heat exchanger (20) inside a radiator (10, see Fig 2).  The advantage of combining the teachings of Kim-703 into that of Kim, as modified by Wang, is to reduce condensing pressure, improve condensing performance and enhance the cooling performance of the system (see paragraph [0044] of Kim-703).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, as modified by Wang, to incorporate the teachings of Kim-703, by mounting the refrigerant-coolant heat exchanger inside the radiator of the heat pump system taught by Kim, thereby affording improved condensing performance and enhanced cooling performance of the system. 

Regarding Claim 2, Kim in view of Wang, and further in view of Kim-708, as applied to Claim 1, further teaches, wherein a first expansion valve (169, see Figs 2-4 of Kim) is mounted on the refrigerant circulation circuit (R.L.) at the downstream side of the internal heat exchanger (153) to selectively expand refrigerant discharged from the internal heat exchanger (153, see Figs 2-3: the expansion valve expands the refrigerant discharged from the internal heat exchanger 153 according to the mode of the system); and a second expansion valve (171) is mounted on the refrigerant circulation circuit (R.L.) at an inlet side of the evaporator (157) to expand the refrigerant supplied to the evaporator (157, see Fig 3).  

Regarding Claim 3, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 2,  further teaches, wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), the external heat exchanger (131), the second expansion valve (171), the evaporator (157) and the compressor (161), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (130) and the external heat exchanger (131) in the air- conditioning mode (see Fig 4).  

Regarding Claim 4, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, further teaches, wherein the refrigerant circulating through the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) absorbs heat through at least one of the refrigerant- coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), and the external heat exchanger, and the chiller in the heat pump mode (see Figs 2-4).

Regarding Claim 5, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 4, further teaches, wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), the external heat exchanger (131) and the compressor (161), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) absorbs heat from the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (130) and the external heat exchanger (131, see Fig 2).  

Regarding Claim 6, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 4, further teaches, wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), the external heat exchanger (131), and the compressor (161), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) absorbs heat from the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger (130; incorporating the configuration of Kim-703 Fig 2), and the external heat exchanger (34).  Wang further teaches, wherein the refrigerant circulation circuit (R, see Fig 3 of Wang) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), in order to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang), thereby enhancing the overall efficiency of the heat pump system.

Regarding Claim 7, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 2, further teaches, wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (132), the first expansion valve (169), and the compressor (161).  Wang further teaches, wherein the refrigerant circulation circuit (R, see Fig 3 of Wang) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the  chiller (180) in the heat pump mode (see Fig 5), to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang).  

Regarding Claim 8, Kim in view of Wang, and further in view of Kim-708, as applied to Claim 2, further teaches, wherein a first bypass line (by way of valve 167, see Figs 2-4 of Kim) is mounted such that the refrigerant circulating through the refrigerant circulation circuit (R.L.) bypasses the second expansion valve (171) and the evaporator (157, see Fig 2).  

Regarding Claim 9, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 2, and Wang further teaches, wherein a second bypass line (R2, see Fig 4 of Wang) is mounted such that the refrigerant circulating through the refrigerant circulation circuit (R) bypasses the refrigerant-coolant heat 
exchanger (210; incorporating the configuration of Kim-703 Fig 2) and the external heat exchanger (130).  

Regarding Claim 10, Kim in view of Wang, and further in view of Kim-703 as applied to Claim 8, and Wang further teaches, wherein the chiller (180, see Fig 4 of Wang) is mounted on the first bypass line (R1), such that the refrigerant circulating through the refrigerant circulation circuit (R.L.) absorbs heat through at least one of the refrigerant-coolant heat exchanger, the external heat exchanger and the chiller (180).  

Regarding Claim 13, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, and Wang further teaches, wherein a dehumidification line (R4, see Fig 4 of Wang) which supplies some of the refrigerant circulating through the refrigerant circulation circuit (R) is mounted on the refrigerant circulation circuit (R) to perform dehumidification inside the vehicle in the heat pump mode (see Fig 4), and wherein the dehumidification line (R4) supplies some of the refrigerant passing through the first expansion valve (120) toward the evaporator (160).

Regarding Claim 14, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, further teaches, wherein the radiator (115, see Figs 2-4 of Kim) is mounted on the same line as the external heat exchanger (131) in a flow direction of the air passing through the external heat exchanger (131, see Figs 2-4).

Regarding Claim 15, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, and Wang further teaches, wherein the chiller (180, see Figs 2-5 of Wang) is mounted in the coolant circulation circuit (W, W1).  

Regarding Claim 16, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 9, and Wang further teaches, wherein the refrigerant circulation circuit (R, see Figs 2-5 of Wang) is configured in such a way that the refrigerant flows from the internal heatAttorney Docket No. 056362-00078 38 exchanger (110) to the second bypass line (R2), bypasses the refrigerant-coolant heat exchanger (210; incorporating the configuration of Kim-703 Fig 2 ) and the external heat exchanger (130), and exchanges heat with the coolant through the chiller (180) in the heat pump 
mode (see Fig 4).  

Regarding Claim 17, Kim discloses:
A heat pump system (100, see Figs 1-4) for a vehicle, comprising: 
a compressor (161) mounted on a refrigerant circulation circuit (R.L) for compressing and discharging refrigerant; 
an internal heat exchanger (153) mounted inside an air-conditioning 
case (151) for exchanging heat between the air inside the air-conditioning 
case (151) and the refrigerant discharged from the compressor (161, see Fig 2); 
an evaporator (157) mounted inside the air-conditioning case (151) for exchanging heat between the air inside the air-conditioning case (151) and the refrigerant supplied to the compressor (161, see Fig 3); 
an external heat exchanger (131) mounted outside of the air-conditioning 
case (151) for exchanging heat between the refrigerant circulating through the refrigerant circulation circuit (R.L.) and the outdoor air; 
a first expansion valve (169) mounted on the refrigerant circulation circuit (R.L.) at the downstream side of the internal heat exchanger (153) to selectively expand refrigerant discharged from the internal heat exchanger (153, see Figs 2-3); 
a second expansion valve (171) mounted on the refrigerant circulation circuit (R.L.) at an inlet side of the evaporator (157) to expand the refrigerant supplied to the evaporator (157), 
a coolant circulation circuit (C.L.) configured to circulate (capable of circulating) coolant toward electronic components (112) of the vehicle to cool the electronic components (112); and 
a refrigerant-coolant heat exchanger (130) installed between the internal heat exchanger (153) and external heat exchanger (131), and configured to exchange (capable of exchanging) heat between the refrigerant flowing through the refrigerant circulation circuit (R.L.) and the coolant flowing through the coolant circulation circuit (C.L., see Fig 2), 
wherein the refrigerant circulation circuit (R.L., see Figs 2-4 of Kim) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the refrigerant-coolant heat 
exchanger (130), the external heat exchanger (131), the second expansion valve (171), the evaporator (157) and the compressor (161) in order in an air-conditioning mode (see Figs 2-4), so that the refrigerant circulating through the refrigerant circulation circuit (R.L.) radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger in an air-conditioning mode (refrigerant-coolant heat exchanger 130 and radiator 115 can be integrated; paragraph 60; and is capable of radiating heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger in an air-conditioning mode); wherein the refrigerant circulation circuit (R.L.) is configured in such a way that the refrigerant circulates through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), and the compressor (167) in a heat pump mode;
wherein a radiator (115) is mounted along the first coolant circulation circuit (C.L.) to cool the coolant circulating through the first coolant circulation circuit (C.L.); wherein the refrigerant-coolant heat exchanger (130) is mounted inside the radiator (130 may be integrally formed at the inside of radiator 115; paragraph 60); 
and wherein waste heat of the electronic components (112) exchanges heat with the refrigerant that has not yet passed through the external heat exchanger in the refrigerant coolant heat exchanger (130) in the air-conditioning mode (see Fig. 3). 
Kim teaches the heat pump system, but fails to explicitly teach, the refrigeration circulation circuit configured is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant while passing through the chiller while in the heat pump mode; and wherein waste heat of the electronic components exchanges heat with the refrigerant that has not yet passed through the compressor in the chiller in the heat pump mode.
 However in the same field of endeavor of heat pump systems for a vehicle, Wang teaches that it is known in the art (see Figs 2-5 of Wang) to include a refrigeration circuit (R) with a chiller (180), wherein the refrigerant circulation circuit (R) is configured in such a way that the refrigerant circulates through the chiller (180, see Fig 3), so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant while passing through the chiller (180) in the heat pump mode (see Fig 5); and wherein waste heat of the electronic components (200) exchanges heat with the refrigerant (refrigerant passing through 181a) that has not yet passed through the compressor (100) in the chiller (180) in the heat pump mode (Fig. 3), to further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang).  
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide a heat pump system for a vehicle, comprising a refrigerant circulation circuit with a chiller, further include wherein the refrigerant circulation circuit is configured in such a way that the refrigerant circulates through the chiller, so that the refrigerant circulating through the refrigerant circulation circuit absorbs heat from the coolant and the outdoor air while passing through the chiller in the heat pump mode; and wherein waste heat of the electronic components exchanges heat with the refrigerant that has not yet passed through the compressor in the chiller in the heat pump mode, as taught by Wang, in the modified invention of Kim, in order to advantageously further enhance heating efficiency by minimizing the influences of the outdoor air of low temperature on the system (see paragraphs [0130]-[0135] of Wang), thereby enhancing the overall efficiency of the heat pump system.
Alternatively, if Applicant is not convinced Kim in view of Wang teaches the heat pump system, including the refrigerant circulation circuit configured, so that the refrigerant circulating through the refrigerant circulation circuit radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger in an air- conditioning mode; and wherein the refrigerant-coolant heat exchanger is mounted inside the radiator, Kim-703 teaches, in the same field of endeavor of cooling systems for a vehicle, that it is known in the art (see Figs 1-2, paragraph [0013] of Kim-703) to mount a refrigerant-coolant heat exchanger (20) inside a radiator (10, see Fig 2).  The advantage of combining the teachings of Kim-703 into that of Kim, as modified by Wang, is to reduce condensing pressure, improve condensing performance and enhance the cooling performance of the system (see paragraph [0044] of Kim-703). 
Moreover, by incorporating the radiator of Kim-703 into invention of Kim, one of  ordinary skill in the art would recognize that the refrigerant-coolant heat exchanger, being embedded within the radiator, results in the refrigerant circulation circuit of Kim, configured so that the refrigerant circulating through the refrigerant circulation circuit radiates heat to the coolant and the outdoor air while passing through the refrigerant-coolant heat exchanger in an air- conditioning mode; because it, like the radiator, is parallel to the external heat exchanger in the line of airflow, thereby meeting the requirements of Claim 17.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim, as modified by Wang, to incorporate the teachings of Kim-703, by mounting the refrigerant-coolant heat exchanger inside the radiator of the heat pump system taught by Kim, thereby affording improved condensing performance and enhanced cooling performance of the system. 
Regarding claim 18, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, further teaches the heat pump system according to claim 1, wherein the refrigerant circuit circulates the refrigerant from the refrigerant coolant heat exchanger (130) to the external heat exchanger (131) and to the chiller (180- Wang, Fig. 3) in order in the heat pump mode.
Regarding claim 19, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, further teaches the heat pump system according to claim 1, further including a first expansion valve (169) for selectively expanding refrigerant supplied to the refrigerant-coolant heat exchanger (130), and a second expansion valve (171) for selectively expanding the refrigerant supplied to the evaporator (157); wherein, in the air conditioning mode, the refrigerant circulation circuit is configured in such a way that the refrigerant circulates sequentially through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), the refrigerant-coolant heat exchanger (130), the external heat exchanger (131), the second expansion valve (171), the evaporator (157) and back to the compressor (161), and wherein in the heat pump mode, the refrigerant circulation circuit is configured in such a way that the refrigerant circulates sequentially through the compressor (161), the internal heat exchanger (153), the first expansion valve (169), refrigerant-coolant heat exchanger (130), the external heat exchanger (131) and back to the compressor (161 via valve 167), and Wang further teaches wherein in the in heat pump mode, the coolant circulates through the second coolant circulation circuit (W1) and does not circulate through the first coolant circulation circuit (W, Fig. 3).
Regarding claim 20, Kim in view of Wang, and further in view of Kim-703, as applied to Claim 1, further teaches the heat pump system according to claim 17, wherein the coolant circulation circuit comprises a first coolant circulation circuit (C.L.) which extends from the electronic units (112) to the radiator (115) and from the radiator back to the electronic units, and Wang further teaches a second coolant circulation circuit (W1) which extends from the electronic units (200) to the chiller (180) and from the chiller to the electronic units, and wherein in the heat pump mode (Fig. 3 of Wang), the coolant circulates through the second coolant circulation circuit (W1) and does not circulate through the first coolant circulation circuit (W).
Response to Arguments
Applicant's arguments filed 11/02/2021 have been fully considered but they are not persuasive. Applicant argues, Remarks pages 10-14, none of the cited references disclose the arrangement of amended claims 1 and 17 of “wherein waste heat of the electronic components exchanges heat with the refrigerant that has not yet passed through the external heat exchanger in the refrigerant coolant heat exchanger in the air-conditioning mode, and exchanges heat with the refrigerant that has not yet passed through the compressor in the chiller in the heat pump mode” and it would not be obvious to modify the references to arrive at the claimed invention.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this case, as discussed in the rejections above, Kim teaches a heat pump system having most of the limitations in claim 1 including a coolant circulation circuit (C.L.) having a refrigerant-coolant heat exchanger (130) installed between the internal heat exchanger (153) and external heat exchanger (131), and configured to exchange heat between the refrigerant flowing through the refrigerant circulation circuit (R.L.) and the coolant flowing through the coolant circulation circuit (C.L., see Fig 2); wherein the coolant circulation circuit (C.L., see Fig 2) comprises a first coolant circulation circuit (C.L.) which is configured to circulate the coolant by the electronic components (112) and the refrigerant-coolant heat exchanger (130) that allows waste heat of the electronic components (112) exchanges heat with the refrigerant that has not yet passed through the external heat exchanger in the refrigerant coolant heat exchanger (130) in the air-conditioning mode (see Fig. 3). Kim further teaches a radiator (115) is mounted along the first coolant circulation circuit (C.L.) to cool the coolant circulating through the first coolant circulation circuit (C.L.); wherein the refrigerant-coolant heat exchanger (130) is mounted inside the radiator (130 may be integrally formed at the inside of radiator 115; paragraph 60). Therefore, Kim discloses the “waste heat of the electronic components exchanges heat with the refrigerant that has not yet passed through the external heat exchanger in the refrigerant coolant heat exchanger in the air-conditioning mode”.
Wang teaches a heat pump system (see Figs 2-3) having a coolant circulation circuit (W, W1) to include a first coolant circulation circuit (W) and a second coolant circulation circuit (W1), wherein the second coolant circulation circuit circulates the coolant by the electronic components (200) and a chiller (180), and wherein the coolant  flows through the second coolant circulation circuit (W1) in a heat pump mode (see Fig 3); and wherein waste heat of the electronic components (200) exchanges heat with the refrigerant (refrigerant passing through 181a) that has not yet passed through the compressor (100) in the chiller (180) in the heat pump mode (Fig. 3) so that vehicle electric devices may be cooled by cooling water, and waste heat of the electric devices can be collected and supplied to the refrigerant (see paragraphs [0110]-[0113] of Wang), thereby increasing the efficiency of the heat pump system. Therefore, Wang teaches “waste heat of the electronic components exchanges heat the refrigerant that has not yet passed through the compressor in the chiller in the heat pump mode”. 
Further, Kim teaches wherein the refrigerant-coolant heat exchanger (130) is mounted inside the radiator (130 may be integrally formed at the inside of radiator 115; paragraph 60). Alternatively, Kim-703 teaches that it is known in the art (see Figs 1-2, paragraph [0013] of Kim-703) to mount a refrigerant-coolant heat exchanger (20) inside a radiator (10, see Fig 2).  The advantage of combining the teachings of Kim-703 into that of Kim, as modified by Wang, is to reduce condensing pressure, improve condensing performance and enhance the cooling performance of the system (see paragraph [0044] of Kim-703).
Therefore, the combination of Kim, Wang and Kim-703 when taken together and considered as a whole meets the limitations as claimed and the rejections are maintained.
Applicant further argues dependent claims 2-10, 13-16 and 18-20 are allowable for the same reasons as claim 1 which is not found persuasive as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763